PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/069,621
Filing Date: 12 Jul 2018
Appellant(s): CAICEDO FERNANDEZ et al.



__________________
David Zivan
Registration No.: 59,159
and
Meenakshy Chakravorty
Reg. No. 68,315

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 10/07/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Rejection of Claims 1, 4, 6, 9 and 11-15 Under 35 U.S.C. §103 Over Barclay in View of Raneri.
Rejection of Claim 2 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Yablonowski.
Rejection of Claim 3 Under 35 U.S.C. §103 Over Barclay, Raneri and Yablonowski in View of Kamel
Rejection of Claim 5 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Kamel
Rejection of Claim 7 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Pandharipande
Rejection of Claims 8 and 10 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Bennett






(2) Response to Argument
Below is a response to arguments made by the applicant in response to the rejection of the claims:
Rejection of Claims 1,4,6,9 and 11-15 Under 35 U.S.C. §103 Over Barclay in View of Raneri
Applicant in page 10 1st paragraph argues, 
“While Barclay discloses consideration of occupancy as baseline facility condition data, Barclay discloses the use of a global generalized occupancy of a facility. Specifically, Barclay teaches that “occupancy datasets can include, for example, the peak number of persons occupying the facility on each day of the time interval.” Barclay, para. 0047 (emphasis added). Thus, while Barclay discloses that that the total number of people present in a facility can be employed, the reference does not in any way indicate that occupancy at specific locations within the facility should be considered and applied to train the model. In particular, Barclay does not disclose or in any way suggest that occupancy training-data indicating the presence or absence of a user at multiple locations in the building, and/or daylight training-data indicating an amount of incident daylight at multiple locations in the building, can or should be used to train an energy-use prediction model, as claimed.”
Examiner respectfully disagrees. The claim recites, “user at multiple location”. It doesn’t define a specific location, therefore the claim is not directed to occupancy at specific locations within the facility which is considered and applied to the model. Barclay (U.S. Patent Application Publication No. 2009/0187445) in ¶0045 and fig. 2 teaches obtaining baseline condition data which includes occupancy data. ¶0009 teaches occupancy data represents the extent to which the facility is fully or partially occupied, therefore the facility is occupied by indicative of presence at multiple location (one or more building). 

Applicant in page 10 2nd paragraph argues, 
“Contrary to the assertions posed in the Office Action, Raneri does not disclose or indicate that energy savings are calculated based on sensor detection data. Rather, paragraph 0053 of Raneri, cited in the Office Action, discloses that information from input devices can be used “to determine one or more electrical devices that may be implemented in the load control system to provide cost savings,” not to calculate energy savings. Raneri, para. 0053 (emphasis added). Furthermore, while Raneri discloses that the system can determine the amount of energy that may be saved by use of an occupancy sensor before the occupancy sensor is installed (see Raneri, para. 0044), the reference here does not disclose how this is done. Indeed, combination with Barclay would result in employing Barclay’s method for assessing energy savings, which utilizes a global generalized occupancy of a facility. The references nowhere disclose or remotely indicate that occupancy training-data indicating the presence or absence of a user at multiple locations in the building, and/or daylight training-data indicating an amount of incident daylight at multiple locations in the building, can or should be used to train an energy-use prediction model, as claimed.”
Examiner respectfully disagrees. Examiner would like to point out that, Raneri (U.S. Patent Application Publication No. 2015/024933) was cited to teach using occupancy sensor in indicative of presence at multiple location (one or more building). However Barclay doesn’t teach using occupancy sensor to detect occupancy. Raneri in ¶ 0026 teaches occupancy sensor being used in detecting occupancy and/or vacancy conditions in a space. Therefore the combination teaches, occupancy use-data obtained from occupancy sensors in the building, the occupancy use-data at least indicating the presence or absence of a user at the multiple locations in the building, and daylight level use-data obtained from light sensors in the building, the daylight level use-data indicating an amount of incident daylight at the multiple locations in the building. 
Furthermore, with regards to applicant’s argument “Contrary to the assertions posed in the Office Action, Raneri does not disclose or indicate that energy savings are calculated based on sensor detection data. Rather, paragraph 0053 of Raneri, cited in the Office Action, discloses that information from input devices can be used “to determine one or more electrical devices that may be implemented in the load control system to provide cost savings,” not to calculate energy savings.”. 
Examiner would like to point out that, since the claim doesn’t recite any particular unit for measuring energy savings, detecting cost savings when the costs are directly related to energy use reads on detecting energy savings. Additionally according to applicant’s own assertion in the 

Applicant in page 11 2nd paragraph argues, 
“In contrast to the cited references, as discussed above, exemplary embodiments of the present application train an energy-use prediction model by employing daylight and/or occupancy training-data that define values at different locations within the building. As noted above, daylight contributions and occupancy tendencies can vary between different locations in a building, and training the model using occupancy/daylight data defined for multiple locations can better account for varying conditions between the use of two lighting systems and thereby lead to a more accurate energy assessment. The cited references, however, nowhere recognize these benefits or provide any indication that an energy-use prediction model can or should be trained as claimed.”
In response to applicant's argument that the cited references doesn’t teach the benefits of the exemplary embodiments recited in the specification, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant in page 12 2nd paragraph argues, 

Examiner respectfully disagrees. Barclay in ¶0045 and fig. 2 teaches obtaining baseline condition data which includes occupancy data. ¶0009 teaches occupancy data represents the extent to which the facility is fully or partially occupied, therefore the facility is occupied by more than one user. ¶0008, ¶0036 and ¶0047 teaches facility refers to more than one building, therefore the facility has multiple location. Therefore it teaches the occupancy data is associated with multiple person and is indicative of presence at multiple location (one or more building).

Applicant in page 12 3rd paragraph argues, 
“Secondly, the interpretation set forth in the Office Action is improper because it is inconsistent with the Specification. The words of a claim must be given a meaning that is consistent with the Specification.” Applicant then cited portions of the specification describing how occupancy data is calculated using formulas.
formulas used in calculating energy consumption based on sensor data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant in page 13 2nd paragraph argues, 
“Thirdly, the interpretation set forth in the Office Action is improper because it does not make sense in the full context of the claim. For example, as noted above, the Final Office Action interprets multiple locations as areas occupied by multiple people. However, the claim language states “the occupancy training-data at least indicating the presence or absence of a user at multiple locations in the building.” Although “absence” is recited in the alternative, the term “multiple locations” must still be interpreted in a consistent way that makes sense for the “absence” alternative. Defining “multiple locations” as meaning areas occupied by multiple people does not make sense when applied to the “absence” alternative. Thus, the interpretation set forth in the Office Action is wholly improper, and a meaning of the terms that is both consistent with the Specification and with the claim as a whole should be applied.”
Examiner respectfully disagrees. As an initial matter examiner disagrees with applicant’s argument that “Although “absence” is recited in the alternative, the term “multiple locations” must still be interpreted in a consistent way that makes sense for the “absence” alternative”. Since the presence or absence are related to the location, the alternative recitation of presence or absence affects the interpretation of the location. Therefore under broadest reasonable vacancy conditions in the space in which the load control system 100 may be installed.” Therefore a combination of Barclay with Raneri teaches the alternative interpretation.

Rejection of Claim 2 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Yablonowski
Applicant’s argument to the rejection of claim 2 relies on its dependency on claim 1. As described above, the rejection to claim 1 under 35 U.S.C. 103 is proper and should be sustained and therefore the Rejection of dependent Claim 2 should also be sustained.

Rejection of Claim 3 Under 35 U.S.C. §103 Over Barclay, Raneri and Yablonowski in View of Kamel


Rejection of Claim 5 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Kamel
Applicant’s argument to the rejection of claim 5 relies on its dependency on claim 1. As described above, the rejection to claim 1 under 35 U.S.C. 103 is proper and should be sustained and therefore the Rejection of dependent Claim 5 should also be sustained.

Rejection of Claim 7 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Pandharipande
Applicant’s argument to the rejection of claim 7 relies on its dependency on claim 1. As described above, the rejection to claim 1 under 35 U.S.C. 103 is proper and should be sustained and therefore the Rejection of dependent Claim 7 should also be sustained.

Rejection of Claims 8 and 10 Under 35 U.S.C. §103 Over Barclay and Raneri in View of Bennett
Applicant’s argument to the rejection of claim 8 and 10 relies on its dependency on claim 1. As described above, the rejection to claim 1 under 35 U.S.C. 103 is proper and should be sustained and therefore the Rejection of dependent Claim 8 and 10 should also be sustained.

For the above reasons, it is believed that the rejections should be sustained.

/ISTIAQUE AHMED/Examiner, Art Unit 2116                      
                                                                                                                                                                                  Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.